DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed 26 January 2021.
Claims 1-9 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-9 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 

However, upon further analysis, the claims recite the abstract idea of performing an economic transaction. Specifically, the claims recite the steps of: “B) a second page in which the user entering other party information and demographics;”, “C) a third page in which the user entering goods and services information into a proposal;”, “D) a fourth page in which the user selecting parties and sending the proposal notification to parties”, “E) a fifth page in which the parties viewing proposal after receiving the notification”, “F) a sixth page in which the parties agreeing or disagreeing to the proposal and sending notification of agreeing or disagreeing to the user”, “G) a seventh page in which the user viewing agreeing or disagreeing notifications from parties”, “H) a eight page in which the user validating the agreement and sending the agreement to the parties”, “I) a ninth page in which the user entering the amount of the goods and services, calculating the amount due by each party and notifying the parties of the amounts due”, “J) a tenth page in which the parties receive the amounts due and making payment transactions”, “H) an eleventh page in which the parties viewing payment receipt for the purchase” which recite the process of performing an economic transaction between parties which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve the process of performing an economic transaction which is considered a fundamental economic principle or practice. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as providing a computing device to receive user information and instruction to facilitate and perform communications process necessary to perform an economic transaction merely use(s) a computer as a tool to perform an abstract idea. Specifically, the computing systems performing: “a) providing a computer device having a memory and an input means for inputting information, a display, and loading said computer device with a mobile software application for operating said method”, “b) providing a secure cloud network connecting to said computer device”, “c) providing a mobile software application accessible to said computer device via said secure cloud network whereby said software application facilitates displaying images on said computer device display including: i) a main page with links to subsequent pages, clicking on said links facilitating access to said subsequent pages; ii) said subsequent pages including”, “A) a first page in which the user registering a user name and password and inputting their information, demographics and subscription information”, and “B) a second page in which the user entering other party information and demographics”. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of providing a computing device to receive user information and instruction to facilitate and perform communications process necessary to perform an economic transaction amounts to no more than using a computer or processor to automate and/or implement the abstract idea of performing an economic transaction. As discussed above, taking the claim elements separately, the computer-based system perform(s) the steps or functions of “a) providing a computer device having a memory and an input means for inputting information, a display, and loading said computer device with a mobile software application for operating said method”, “b) providing a secure cloud network connecting to said computer device”, “c) providing a mobile software application accessible to said computer device via said secure cloud network whereby said software application facilitates displaying images on said computer device display including: i) a main page with links to subsequent pages, clicking on said links facilitating access to said subsequent pages; ii) said subsequent pages including”, “A) a first page in which the user registering a user name and password and inputting their information, demographics and subscription information”, and “B) a second page in which the user entering other party information and demographics”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of risk mitigation. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-9 further describe the abstract idea of performing an economic transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Specifically, claims 2-9 merely further describe the method by which data is collected and transferred by the computing system throughout the performance of an economic transaction. Therefore, as the dependent claims do not include additional elements that integrate the abstract idea into a practical application nor provide significantly more than the abstract idea, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule et al. (US 20170193468 A1) in view of Gurunathan et al. (US 20170286949 A1).

Regarding Claim 1, Chougule discloses:
A method of sharing costs for goods and services that includes the following inventive steps: a) providing a computer device having a memory and an input means for inputting information, a display, and loading said computer device with a mobile software application for operating said method (Fig. 1 – User Device 110); 
b) providing a secure cloud network connecting to said computer device (Fig. 1 – Network 160); 
c) providing a mobile software application accessible to said computer device via said secure cloud network (Fig. 1 – Payment Provider Server 170)
whereby said software application facilitates displaying images on said computer device display (The examiner has determined that the aforementioned claim limitation constitutes a recitation of nonfunctional descriptive material. Specifically, the limitation recites an intended use of the provided mobile software application rather than a further limitation of the claimed method step of providing and the function of displaying pages on the computer device display is not a positively recited method step. Therefore, as the limitations recite nonfunctional descriptive material, the limitation cannot be given patentable weight. For purposes of compact prosecution, the examiner cites the following: Fig. 1 – Payment Provider Server 170) including: 
i) a main page with links to subsequent pages, clicking on said links facilitating access to said subsequent pages (The examiner has determined that the aforementioned claim limitation constitutes a recitation of nonfunctional descriptive material. Specifically, the limitation recites an intended use of the provided mobile software application rather than a further limitation of the claimed method step of providing and the function of displaying pages on the computer device display is not a positively recited method step. Therefore, as the limitations recite nonfunctional descriptive material, the limitation cannot be given patentable weight. For purposes of compact prosecution, the examiner cites the following: Para. [0031] – Chougule discloses an application running on a mobile device capable of facilitating multiple different features. It is clear to one of ordinary skill in the art that this function is conventionally performed via a webpage with multiple links to separate application pages); 
ii) said subsequent pages including: A) a first page in which the user registering a user name and password and inputting their information, demographics and subscription information (The examiner has determined that the aforementioned claim limitation constitutes a recitation of nonfunctional descriptive material. Specifically, the limitation recites an intended use of the provided mobile software application rather than a further limitation of the claimed method step of providing and the function of displaying pages on the computer device display is not a positively recited method step. Therefore, as the limitations recite nonfunctional descriptive material, the limitation cannot be given patentable weight. For purposes of compact prosecution, the examiner cites the following: Para. [0034] – Chougule discloses an application running on a mobile device capable of receiving user inputted information including payment account information. It is clear to one of ordinary skill in the art that this function is conventionally performed via a page with data input boxes); 
B) a second page in which the user entering other party information and demographics (The examiner has determined that the aforementioned claim limitation constitutes a recitation of nonfunctional descriptive material. Specifically, the limitation recites an intended use of the provided mobile software application rather than a further limitation of the claimed method step of providing and the function of displaying pages on the computer device display is not a positively recited method step. Therefore, as the limitations recite nonfunctional descriptive material, the limitation cannot be given patentable weight. For purposes of compact prosecution, the examiner cites the following: Para. [0035] – Chougule discloses an application running on a mobile device capable of receiving user inputted information including information regarding other users. It is clear to one of ordinary skill in the art that this function is conventionally performed via a page with data input boxes); 
C) a third page in which the user entering goods and services information into a proposal (The examiner has determined that the aforementioned claim limitation constitutes a recitation of nonfunctional descriptive material. Specifically, the limitation recites an intended use of the provided mobile software application rather than a further limitation of the claimed method step of providing and the function of displaying pages on the computer device display is not a positively recited method step. Therefore, as the limitations recite nonfunctional descriptive material, the limitation cannot be given patentable weight. For purposes of compact prosecution, the examiner cites the following: See Para. [0044] - Chougule discloses an application running on a mobile device capable of receiving user inputted information including transaction proposal information. It is clear to one of ordinary skill in the art that this function is conventionally performed via a page with data input boxes); 
D) a fourth page in which the user selecting parties and sending the proposal notification to parties (The examiner has determined that the aforementioned claim limitation constitutes a recitation of nonfunctional descriptive material. Specifically, the limitation recites an intended use of the provided mobile software application rather than a further limitation of the claimed method step of providing and the function of displaying pages on the computer device display is not a positively recited method step. Therefore, as the limitations recite nonfunctional descriptive material, the limitation cannot be given patentable weight. For purposes of compact prosecution, the examiner cites the following: See Para. [0044] - Chougule discloses an application running on a mobile device capable of receiving user inputted information including selected proposal receipients. It is clear to one of ordinary skill in the art that this function is conventionally performed via a page with data input boxes); 
E) a fifth page in which the parties viewing proposal after receiving the notification (The examiner has determined that the aforementioned claim limitation constitutes a recitation of nonfunctional descriptive material. Specifically, the limitation recites an intended use of the provided mobile software application rather than a further limitation of the claimed method step of providing and the function of displaying pages on the computer device display is not a positively recited method step. Therefore, as the limitations recite nonfunctional descriptive material, the limitation cannot be given patentable weight. For purposes of compact prosecution, the examiner cites the following: Para. [0045] - See Para. [0044] - Chougule discloses an application running on a mobile device capable of displaying proposal information to other associated users. It is clear to one of ordinary skill in the art that this function is conventionally performed via a page displaying relevant information); 
F) a sixth page in which the parties agreeing or disagreeing to the proposal and sending notification of agreeing or disagreeing to the user (The examiner has determined that the aforementioned claim limitation constitutes a recitation of nonfunctional descriptive material. Specifically, the limitation recites an intended use of the provided mobile software application rather than a further limitation of the claimed method step of providing and the function of displaying pages on the computer device display is not a positively recited method step. Therefore, as the limitations recite nonfunctional descriptive material, the limitation cannot be given patentable weight. For purposes of compact prosecution, the examiner cites the following: Para. [0045] - See Para. [0044] - Chougule discloses an application running on a mobile device capable of displaying proposal information to other associated users. It is clear to one of ordinary skill in the art that this function is conventionally performed via a page displaying relevant information); 
G) a seventh page in which the user viewing agreeing or disagreeing notifications from parties (The examiner has determined that the aforementioned claim limitation constitutes a recitation of nonfunctional descriptive material. Specifically, the limitation recites an intended use of the provided mobile software application rather than a further limitation of the claimed method step of providing and the function of displaying pages on the computer device display is not a positively recited method step. Therefore, as the limitations recite nonfunctional descriptive material, the limitation cannot be given patentable weight. For purposes of compact prosecution, the examiner cites the following: Para. [0045] - See Para. [0044] - Chougule discloses an application running on a mobile device capable of displaying proposal information to other associated users. It is clear to one of ordinary skill in the art that this function is conventionally performed via a page displaying relevant information); 
H) a eight page in which the user validating the agreement and sending the agreement to the parties (The examiner has determined that the aforementioned claim limitation constitutes a recitation of nonfunctional descriptive material. Specifically, the limitation recites an intended use of the provided mobile software application rather than a further limitation of the claimed method step of providing and the function of displaying pages on the computer device display is not a positively recited method step. Therefore, as the limitations recite nonfunctional descriptive material, the limitation cannot be given patentable weight. For purposes of compact prosecution, the examiner cites the following: See Para. [0049] - Chougule discloses an application running on a mobile device capable of receiving user validation input. It is clear to one of ordinary skill in the art that this function is conventionally performed via a page which receives said user input); 
I) a ninth page in which the user entering the amount of the goods and services, calculating the amount due by each party and notifying the parties of the amounts due (The examiner has determined that the aforementioned claim limitation constitutes a recitation of nonfunctional descriptive material. Specifically, the limitation recites an intended use of the provided mobile software application rather than a further limitation of the claimed method step of providing and the function of displaying pages on the computer device display is not a positively recited method step. Therefore, as the limitations recite nonfunctional descriptive material, the limitation cannot be given patentable weight. For purposes of compact prosecution, the examiner cites the following: See Para. [0049-0050] – Chougule discloses an application running on a mobile device capable of receiving user inputted amount data. It is clear to one of ordinary skill in the art that this function is conventionally performed via a page which receives said user input ); 
J) a tenth page in which the parties receive the amounts due and making payment transactions (The examiner has determined that the aforementioned claim limitation constitutes a recitation of nonfunctional descriptive material. Specifically, the limitation recites an intended use of the provided mobile software application rather than a further limitation of the claimed method step of providing and the function of displaying pages on the computer device display is not a positively recited method step. Therefore, as the limitations recite nonfunctional descriptive material, the limitation cannot be given patentable weight. For purposes of compact prosecution, the examiner cites the following: See Para. [0050] – Chougule discloses an application running on a mobile device capable of receiving user inputted amount data and allowing users to send payments. It is clear to one of ordinary skill in the art that this function is conventionally performed via an interactable page); and 

Chougule fails to explicitly disclose:
H) an eleventh page in which the parties viewing payment receipt for the purchase.

However, in a similar field of endeavor, Gurunathan discloses:
H) an eleventh page in which the parties viewing payment receipt for the purchase (The examiner has determined that the aforementioned claim limitation constitutes a recitation of nonfunctional descriptive material. Specifically, the limitation recites an intended use of the provided mobile software application rather than a further limitation of the claimed method step of providing and the function of displaying pages on the computer device display is not a positively recited method step. Therefore, as the limitations recite nonfunctional descriptive material, the limitation cannot be given patentable weight. For purposes of compact prosecution, the examiner cites the following: See Gurunathan: Para. [0059]).

Therefore, it would have been obvious to one of ordinary skill in the art to apply the receipt display technique disclose by Gurunathan to display receipts within the mobile application of Chougule increasing the overall user experience of the invention by allowing for users to easily receives receipts for transactions.

Regarding Claim 3, the combination discloses:
wherein the second page in which the user entering other party information and demographics includes the step of inputting said other party information and demographics into said computer device memory and said secure cloud network memory (See Chougule: Para. [0035] – Chougule discloses transferring user inputted data through a cloud network via a cloud network. It is clear to one of ordinary skill in the art that said data would need to be stored in memory of the both said computing device and network in order for the input and transfer functions to be performed).

Regarding Claim 4, the combination discloses:
wherein the third page in which the user entering goods and services information into a proposal includes the step of saving said proposal into said computer device memory and said secure cloud network memory (See Chougule: Para. [0044] - Chougule discloses transferring user inputted data through a cloud network via a cloud network. It is clear to one of ordinary skill in the art that said data would need to be stored in memory of the both said computing device and network in order for the input and transfer functions to be performed).

Regarding Claim 5, the combination discloses:
wherein the fourth page in which the user selecting parties and sending the proposal notification to parties includes the step of saving selecting parties and sending the proposal notification to parties into said computer device memory and said secure cloud network memory (See Chougule: Para. [0044] - Chougule discloses transferring user inputted data through a cloud network via a cloud network. It is clear to one of ordinary skill in the art that said data would need to be stored in memory of the both said computing device and network in order for the input and transfer functions to be performed).

Regarding Claim 6, the combination discloses:
wherein the sixth page in which the parties agreeing or disagreeing to the proposal and sending notification of agreeing or disagreeing to the user includes the step of sending said parties' agreements and disagreement notifications to all parties and saving agreements and disagreement notifications into said computer device memory and said secure cloud network memory (See Chougule: Para. [0044] - Chougule discloses transferring user inputted data through a cloud network via a cloud network. It is clear to one of ordinary skill in the art that said data would need to be stored in memory of the both said computing device and network in order for the input and transfer functions to be performed).

Regarding Claim 7, the combination discloses:
wherein the seventh page in which the user entering the amount of the goods and services, calculating the amount due by each party and notifying the parties of the amounts due includes the step of saving amounts due into said computer device memory and said secure cloud network memory (See Chougule: Para. [0049-0050] - Chougule discloses transferring user inputted data through a cloud network via a cloud network. It is clear to one of ordinary skill in the art that said data would need to be stored in memory of the both said computing device and network in order for the input and transfer functions to be performed).

Regarding Claim 8, the combination discloses:
wherein the eight page in which the parties receive the amounts due and making payment transactions includes the step of sending transactions to all parties and saving the transactions into said computer device memory and said secure cloud network memory (See Chougule: Para. [0050] - Chougule discloses transferring user inputted data through a cloud network via a cloud network. It is clear to one of ordinary skill in the art that said data would need to be stored in memory of the both said computing device and network in order for the input and transfer functions to be performed).
Regarding Claim 9, the combination discloses:
wherein the ninth pate in which the parties viewing payment receipt for the purchase includes the step of saving the payment receipt into said computer device memory and said secure cloud network memory (See Chougule: Para. [0050] - Chougule discloses transferring user inputted data through a cloud network via a cloud network. It is clear to one of ordinary skill in the art that said data would need to be stored in memory of the both said computing device and network in order for the input and transfer functions to be performed).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule in view of Gurunathan in further view Craggs et la. (US 11126977)

Regarding Claim 2, the combination discloses the method of claim 1 but fails to explicitly disclose:
wherein the first page in which the user registering a user name and password and inputting their information, demographics and subscription information includes the step of paying for said subscription by means of an online payment method and inputting said profiles into said computer device memory and said secure cloud network memory.

However, in a similar field of endeavor, Craggs discloses:
wherein the first page in which the user registering a user name and password and inputting their information, demographics and subscription information includes the step of paying for said subscription by means of an online payment method and inputting said profiles into said computer device memory and said secure cloud network memory (See col. 4, lines 3-13).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the subscription payment method disclosed by Craggs to provide a payment method prior to the transaction performance disclosed by the combination increasing the effectiveness of the invention by ensuring that a payment method is available prior to transaction occurrence.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pipersaniya et al. (US 20200394625 A1) generally discloses a method for facilitating transactions for a group of members of a virtual group via a mobile device.
Kuttuva (US 20130006848 A1) generally discloses a peer to peer payment system that enables users to share funds with each other via mobile and non-mobile interfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685